Citation Nr: 0016576	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


Entitlement to an evaluation in excess of 70 percent for 
PTSD.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran








ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied entitlement to an evaluation in 
excess of 50 percent for PTSD.

In March 1999 the RO granted entitlement to an increased 
evaluation of 70 percent for PTSD effective February 10, 
1998, the date of the veteran's claim of entitlement to an 
increased evaluation.


FINDING OF FACT

PTSD has been productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence reveals that the veteran served in Vietnam as a 
grenadier and rifleman.  He was awarded the Combat 
Infantryman's Medal, Army Commendation Medal, Vietnam Service 
Medal, Vietnam Campaign Medal and the National Defense 
Service Medal.

VA conducted a special psychiatric examination of the veteran 
in May 1995.  He reported that subsequent to military service 
he was employed by Eastman Kodak for approximately two years, 
then by the Post Office for three years.  He withdrew from 
his Post Office employment in Southern California due to 
increased exposure to Orientals.  In 1977 he worked in a 
casino as a dealer.  In 1978 he was promoted to supervisor, a 
position he held for four years.  In 1983 he quit his job of 
$55,000 per year.  

The veteran had married in 1970 and divorced his wife in 
1980, and went to live in the hills.  He attempted 
cohabitation from 1981 to 1983, but reported he had not had 
anything to do with women since 1983.  He had been living in 
the woods since 1994.  Additional employment included working 
as a taxi dispatcher, ski photographer, and graveyard shift 
restaurant waiter.  These positions were taken in order to 
avoid contact.  His longest employment was that of a waiter 
from 1990 to 1994.  

He terminated this employment in January 1994 due to multiple 
sclerosis.  The examination concluded in a diagnosis of PTSD, 
characterized by intrusive and persistent ruminative thought, 
social avoidance, significant compromise of vocational and 
social engagement, preoccupation with military experience, 
sleep disturbance with nightmares and prejudicial avoidance 
of Orientals.  The examiner also recorded chronic depression 
with suicidal gesture.  The Global Assessment of Functioning 
(GAF) score was 55.


The veteran was hospitalized by VA for treatment of PTSD 
during February and March 1995.  It was reported that during 
the previous December he had developed increasing symptoms of 
PTSD manifested by hypervigilance, mistrust, nightmares, 
intrusive thoughts, flashbacks with sounds, isolation, fear 
and avoidance, insomnia, and thoughts of suicide.  He tried 
to buy a gun and ran into traffic.  He revealed his 
increasing distress to his son who brought him in for 
suicidal ideations.  

In June 1995 the RO granted entitlement to service connection 
for PTSD with assignment of a 50 percent evaluation effective 
from January 19, 1994; a temporary total evaluation based on 
hospital treatment pursuant to the provisions of 38 C.F.R. 
§ 4.29 (1999) effective from February 9 to March 31, 1995, 
and 50 percent effective April 1, 1995.  The RO also granted 
entitlement to service connection for a shell fragment wound 
of the right foot with assignment of a noncompensable 
evaluation.  The RO granted entitlement to a permanent and 
total disability rating for pension purposes, with 
entitlement to special monthly pension at the housebound 
rate.  His nonservice-connected disabilities were reported as 
multiple sclerosis, 100 percent disabling, excision of great 
toenails and pilonidal cysts, each rated as noncompensable.

Progress notes in May and June 1997 indicate that the veteran 
had increased crying episodes due to having flashbacks of 
PTSD.  It was noted that he carries a gun all the time due to 
a fear of people.  He was diagnosed with PTSD.  Progress 
notes in July, August and September  1997 also diagnosed 
PTSD.

During the January 1998 interview and mental status 
examination, the veteran was alert, oriented and cooperative.  
His mood was dysthymic and his affect was apathetic to 
irritable.  There were no apparent perceptual or delusional 
disturbances noted.  His speech was coherent and normal in 
content and process.  He denied suicidal and homicidal 
ideation and intentions.  He reported that he had been 
suicidal in the past but he would never act on those feelings 
because of his commitment to his two children.

Clinical evaluation in January 1998 revealed the veteran had 
a disgruntled affect and was somewhat dysphoric.  He was 
clear and coherent.  His cognition was intact.  He denied 
symptoms of panic, mania and paranoia.  His Axis I diagnosis 
was PTSD, Axis IV was poor social, and his GAF was 60/60. 

He denied feelings of depression.  He indicated that he had 
no social support in terms of friends, family or significant 
relationships in the Reno/Tahoe area.  He also indicated that 
he has difficulty sleeping and has a poor appetite, although 
his appetite while in the hospital had been good.  He 
admitted that he has a temper and that his anger can be 
difficult to control.  He further reported PTSD symptoms of 
frequent nightmares, flashbacks, lack of emotional control, 
and startle responses.  

He reported that psychotherapy groups had not been helpful.  
He had had mental health treatment in the Mental Health 
Center medical support group and PTSD recovery group, the Vet 
Center, the inpatient psychiatric unit and the Fort Miley 
inpatient treatment programs.

On February 10, 1998 the veteran filed a claim for an 
increased rating for PTSD.  He asserted that his medications 
have been increased and the level of his impairment worsened.  
Evidence submitted in support of his claim shows that he was 
evaluated and diagnosed with PTSD in January 1998.

It was reported on a mental health intake report in April 
1998 that the veteran had no friends and had not dated since 
1981.  It was noted that he did not trust people and he was 
afraid he was going to shoot someone.  The examiner noted 
that the veteran had flashbacks 4 times a week, and Vietnam 
related dreams and nightmares.  He had poor sleep, only 4 to 
5 hours.  It was noted that he was socially isolated.  He was 
angry.  It was further noted that in spite of being in a 
wheelchair, he got into fights.  His mood was depressed and 
tearful.  His behavior was relaxed and calm.  His attitude 
was cooperative.  His speech was coherent and he had a 
blunted affect.  His Axis I diagnosis was PTSD secondary to 
Vietnam.  His Global Assessment of Functioning (GAF) Scale 
was 50.

A June 1998 VA examination report shows the physician noted 
that the veteran's medical record and claims folder were 
available and were reviewed.  The veteran reported that he 
last worked in 1996.  He stated that he was asked to leave 
the job because of his labile mood and occasional outburst of 
temper.  He reported that he has very little social life.  
There was some interaction with the people who run the home 
where he lives.  He also had occasional interactions with his 
former wife and his two children.  He stated that he was not 
comfortable around people and he only felt safe in the 
hospital.  He further reported that he felt as though he were 
in an ambush when crossing the street and had become upset 
and began pounding on car hoods with his cane.

The physician noted that the veteran evidenced labile affect, 
often bursting into tears.  He complained of flashbacks and 
nightmares, and stated that he often saw faces, and heard 
voices associated with Vietnam.  He had been restricted from 
a number of restaurants in his hometown because of 
flashbacks, which resulted in his sweeping dishes off a table 
and behaving in a bizarre fashion.  He had suicidal ideations 
related to increased flashback activity, although he stated 
that he was unlikely to commit suicide because of his 
children.

On examination the veteran had no impairment of thought 
process or communication.  He had no delusions or 
hallucinations of psychotic origin.  He did, however, suffer 
from severe flashbacks.  He suffered from suicidal ideation.  
He had the ability to maintain personal hygiene and other 
activities of daily living.  He was oriented to person, place 
and time.  He engaged in some ritualistic behaviors, such as 
making perimeter checks around his home.  His rate and flow 
of speech were within normal limits.  He stated that he did 
experience panic attacks, most notably when he felt 
surrounded by people.  He was not depressed and his mood was 
rated 6 on a scale of 1 to 10.  He had impulse control 
problems.  He lost his temper and became violent.  He 
suffered from sleep impairment, notably nightmares about 
Vietnam.  The examiner noted that although the veteran was 
divorced, he felt that he was still close to his former wife.  
He felt that it would not be safe for him to get close to 
someone.


His Axis I diagnosis was chronic, severe PTSD; his Axis IV 
diagnosis was problems with social environment.  His GAF was 
50.  The examiner noted that the veteran has a very serious 
case of PTSD that does not appear to be improving.  Symptoms 
of the disorder affect him socially, vocationally and 
personally.

An August 1998 statement by the veteran's landlord shows she 
stated that he fights constant daily battles of anxiety, 
suicidal thoughts and hallucinations, sometimes in a semi to 
sub-conscious state.  She stated that she had had to wake him 
and hold him due to his screaming and crying in his sleep.  
She further stated that he socialized with her and her 
husband, but would not come out of his room if a visitor were 
present.  He refused to accompany them to any social events.

VA Medical Center (MC) progress notes dated in September 1998 
show the veteran reported that his dreams and flashbacks were 
very bad.  He stated that he did not care about living.  He 
reported that he screamed at night and he did not remember 
it.  It was noted that he felt like crying often.  He avoided 
people because he would break into tears.  On examination it 
was noted that the veteran sees planes and helicopters during 
the day.  He admitted to suicidal thoughts daily and avoided 
it by thinking about his adult children.  His diagnoses were 
PTSD and depression.

An October 1998 VA mental status examination while an 
inpatient shows the veteran had good eye contact.  His mood 
was dysphoric and depressed with blunted affect.  His speech 
was normal.  He had auditory hallucinations; voices were 
friends being ambushed back in Vietnam.  He was alert and 
oriented times 3.  His memory, concentration, insight and 
judgment were fair.

In addition, October 1998 medical records revealed pre-
admission Axis I diagnoses of PTSD, combat type, depression, 
suicidal and homicidal ideation.  His GAF was 45/50.


At his personal hearing in February 1999 the veteran 
testified that he cannot stand being around people; he had to 
be by himself.  He stated that he had panic attacks two to 
three times per week.  Hearing helicopters was a primary 
trigger.  Hearing Transcript (Tr.), pp. 1-2.  He testified 
that he used to carry a gun all the time and still did 
occasionally.  He stated that he feared people and felt safe 
with the gun.  Tr., p. 2.  He further stated that he took 
from 100mg to 400mg of Valium per day to help him sleep.  He 
stated that he had not had a job for 5 years.  Tr., pp. 3-4.  

He also stated that he did not get along with people.  He 
further stated that he had a point of uncontrolled anger.  
Tr., p. 4.  He stated that he could not comprehend things or 
concentrate on one thing.  Tr., p. 5.  He stated that his 
short-term memory was gone.  He was unable to remember 
anything.  Tr., p. 8.  He testified that he talked to his 
daughter about twice a year on the phone.  He had not talked 
to his son in three years.  He had not talked to his mother 
in 16 years or his siblings in 24 years.  

He stated that he was unable to remember the names of his 
brothers' children.  Tr., p. 7.  He had no real friends and 
had not had any kind of relationship with a female in 15 or 
16 years.  Tr., pp. 4, 6, 7.  He reported that he had 
frequent suicidal thoughts.  He awakened often believing he 
could not go through another day.  Tr., pp. 9-10.  He 
reported nightmares 2 or 3 times per week, and flashbacks 
constantly on a daily basis.  Tr., p. 10

Pursuant to the hearing officer's decision in March 1999, the 
veteran was granted an increased evaluation of 70 percent for 
PTSD effective February 10, 1998, the date he filed his claim 
for an increased evaluation.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.130, Diagnostic Code 9411, reads, in pertinent 
part, as follows:

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating for the veteran's disability is 
warranted where there is the following disability picture: 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411 (1999).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to an evaluation in excess of 70 percent for PTSD 
is found to be well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim, which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran has been afforded the 
opportunity to submit additional evidence in support of his 
claim for increased compensation benefits.  



Additional records have been obtained and associated with the 
claims file.  He had an opportunity to present oral testimony 
before a hearing officer at the RO.  Extensive psychotherapy 
reports, and well as comprehensive VA special psychiatric 
examinations have been added to the record.  The Board is 
unaware of any additional pertinent evidence that has not 
already been requested and/or obtained and made part of the 
veteran's record.  The Board finds that the RO has satisfied 
the duty to assist the veteran in the development of his 
claim, and no further action in this regard is warranted.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

The veteran's PTSD is currently evaluated at 70 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
order to qualify for the maximum schedular evaluation of 100 
percent, he must suffer from total occupational and social 
impairment due to enumerated symptoms as delineated in the 
criteria reported above.  In this regard the Board notes that 
the veteran has been unemployed for several years and it is 
not likely that he will ever return to gainful employment.  
This is true on the basis of his PTSD irrespective of his 
totally disabling multiple sclerosis.  He has repeatedly been 
reported to lead a virtually isolated existence and any 
contact he does have with any family member is the exception 
to his isolative or solitary social posture.  He readily 
acknowledges that he has no real friends and while he does 
have some sort of limited relationship with his landlord, the 
record is clear is showing that there is no meaningful 
socializing.

The veteran has been reported to have forgotten the names of 
his brothers' children.  He has engaged in grossly 
inappropriate behavior such as making perimeter checks around 
his domestic premises.  His PTSD has been reported to 
adversely affect him socially, vocationally, and personally.  
Although he has denied that he would ever commit suicide 
because of his children, the medical documentation of record 
shows that he is still considered a threat to himself and 
that it has not professionally been concluded that he would 
never harm himself.  He suffers from an overriding and 
apparently ever present depression.  Memory loss has 
constituted a factor in his overall psychiatric constellation 
of symptoms.  While he has demonstrated on occasion a 
reasonable control of his mental faculties, the record is 
clear in showing that his perceptions of his surroundings are 
impacted upon by constant flashbacks.  

In view of the foregoing discussion that Board is of the 
opinion that the overall symptomatology demonstrated by the 
evidence of record more closely approximates those criteria 
for a 100 percent evaluation.  It is well to note that the 
veteran's clinical history has been punctuated by inpatient 
as well as outpatient care, during which times the criteria 
for a 100 percent evaluation have been recorded.  Some of the 
criteria for a 70 percent evaluation have also been shown in 
the evidentiary record on occasion, such as occupational and 
social impairment with deficiencies in work, family 
relations, and mood.  Panic has also been reported as a 
clinical feature.  However, balancing the evidentiary record 
overall, PTSD more closely reflects the governing criteria 
for a 100 percent evaluation.


ORDER

Entitlement to a 100 percent evaluation in for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

